Citation Nr: 1744709	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which addressed the evaluation assigned to PTSD.

In May 2015, the Board decided the PTSD claim, but remanded the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).       The RO denied entitlement to a TDIU in August 2016.


FINDING OF FACT

The Veteran's service-connected PTSD does not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in December 2011 and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and employment information.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

Here, the Veteran's only service-connected disability is his PTSD, rated as 30 percent disabling from June 08, 2007 and 50 percent disabling from September 21, 2011.  Accordingly, he does not meet the schedular criteria for TDIU.  38 C.F.R.     § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of a veteran who is unemployable by reason of a service-connected disability, but who fails to meet these schedular percentage standards, the case should be submitted      to the Director, Compensation Service, for extraschedular consideration.   See 38 C.F.R. § 4.16(b).

In order to establish entitlement to a TDIU, there must be impairment so severe    that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The question in a TDIU claim is whether a veteran is capable   of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or to the impairment from nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose, 4 Vet. App. 361.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim. The record shows that the highest level of education attained by the Veteran was a high school diploma.  The record also reveals that the Veteran was employed as a line technician for over 30 years, from October 1974 until he retired in May 2005, and he reported that his relationships with his co-workers and supervisors were fine.

The Board acknowledges that the Veteran's private physician opined that because of the Veteran's service-connected PTSD, he is moderately compromised in his ability    to sustain social relationships and also unable to sustain work relationships, and that he is permanently and totally disabled and unemployable.  However, the Veteran's employer reported that reason for terminating employment was due to the Veteran's retirement and the Veteran himself reported on his VA Form 21-8940 that he did not leave his job as a line technician because of his disability nor did he receive or expect to receive disability retirement benefits.  Further, two years after retiring, during the October 2007 VA examination, the Veteran reported that he was trying to do part-time work with his former employer to supervise a repair crew, but the weather had not been bad enough to call out these crews.  Moreover, the assessments by the private physician provide no explanation as to how the Veteran's social interactions are only moderately compromised but he is unable to sustain work relationships, when he was able to sustain work relationships without difficulty for 30 years, and retired for non-mental health reasons.  Accordingly, the opinions from the Veteran's private physician are inconsistent with the other evidence of record, and are afforded little probative weight.

Nor does the record otherwise show that the Veteran's service-connected PTSD rendered him unemployable.  On the contrary, VA examiners have consistently found that the Veteran's PTSD does not result in total occupational impairment.     In this regard, during the October 2007 VA examination the Veteran reported       that he worked regularly and did not miss any work because of any psychiatric symptoms.  The examiner commented that the Veteran's impairment socially        and occupationally was slight.  Moreover, during the Veteran's January 2012 VA examination, the examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms that decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication.  The Veteran's psychiatric treatment was noted as being helpful in controlling his symptoms.

For the reasons discussed above, the Board finds the Veteran's statements regarding his employment history and the findings on the 2012 VA examination to be of greater probative weight than the opinions provided by the Veteran's private physician.

In sum, the most probative evidence shows that the Veteran's service-connected PTSD did not render him incapable of performing the physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. at 363. Accordingly, referral for extraschedular consideration of TDIU is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


